                                                                                                    Robert A. Royce
                                                                                                    Ryan A. Stuart
                                                                                                    Jermain, Dunnagan & Owens
                                                                                                    3000 A Street, Suite 300
                                                                                                    Anchorage, AK 99503
                                                                                                    (907) 563-8844
                                                                                                    rroyce@jdolaw.com
                                                                                                    rstuart@jdolaw.com

                                                                                                    Attorneys for Plaintiffs

                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                                        DISTRICT OF ALASKA

                                                                                                      ALASKA LABORERS EMPLOYERS RETIREMENT
                                                                                                      TRUST, ALASKA LABORERS-CONSTRUCTION
                                                                                                      INDUSTRY TRAINING FUND, and the ALASKA
                                                                                                      LABORERS-CONSTRUCTION INDUSTRY
                                                                                                      HEALTH & SECURITY FUND,

                                                                                                                                  Plaintiffs,
                                                                                                      vs.

                                                                                                      MCKINLEY FENCE COMPANY OF ALASKA, INC.                         Case No. 3:21-cv-00152-HRH
                                                                                                      and FIRST NATIONAL INSURANCE COMPANY
                                                                                                      OF AMERICA, BOND NO. 6221015,

                                                                                                                                  Defendants.

                                                                                                                                      PLAINTIFFS’ COMPLAINT

                                                                                                            COMES NOW Plaintiffs, by and through their attorneys, JERMAIN, DUNNAGAN &

                                                                                                    OWENS, P.C., and for their causes of action against Defendants MCKINLEY FENCE COMPANY
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503




                                                                                                    OF ALASKA, INC. and FIRST NATIONAL INSURANCE COMPANY OF AMERICA, BOND
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    NO. 6221015, complain and allege as follows:

                                                                                                                                                INTRODUCTION

                                                                                                            1.     Causes of Action.        This action arises under §§ 502(a)(3), 502(e)(1), and 515 of

                                                                                                    the Employee Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1132(e) (1),

                                                                                                    and 1145 (the “ERISA” claims) and AS 08.18.081 (the “Contractor Licensing Bond” claims).




                                                                                                      Case 3:21-cv-00152-HRH Document 1 Filed 06/23/21 Page 1 of 6
                                                                                                            2.       Jurisdiction.              This Court has subject matter jurisdiction pursuant to 28

                                                                                                    U.S.C. § 1331 and has supplemental jurisdiction over the state law claims alleged in this Complaint

                                                                                                    pursuant to 28 U.S.C. § 1367.

                                                                                                            3.       Venue.            Venue lies in the United States District Court for the District of

                                                                                                    Alaska pursuant to 28 U.S.C. § 1391(b)(2).

                                                                                                                                                  THE PARTIES

                                                                                                            4.       Plaintiffs.       Plaintiffs are the Alaska Laborers Employers Retirement Trust,

                                                                                                    Alaska Laborers-Construction Industry Training Fund, and the Alaska Laborers-Construction

                                                                                                    Industry Health & Security Fund (“Trust Funds”), and Trustees.

                                                                                                            5.       Standing.         The Trust Funds are entitled to bring this suit pursuant to

                                                                                                    § 502(d)(1) of ERISA, 29 U.S.C. § 1132(d)(1), in their capacities as employee benefit plans

                                                                                                    governed by both Trustees and fiduciaries of the Trust Funds, as those terms are defined at §

                                                                                                    3(21) of ERISA, 29 U.S.C. § 1002(21).

                                                                                                            6.       Defendants.       Upon information and belief, Defendant McKinley Fence Company

                                                                                                    of Alaska, Inc. (“McKinley Fence”) is an Alaska Corporation and did business in the State of Alaska

                                                                                                    at the time of the events set forth in this Complaint.

                                                                                                            7.       Upon information and belief, at all times relevant to this suit, Defendant McKinley

                                                                                                    Fence was an “employer” as that term is defined at § 3(5) of ERISA, 29 U.S.C. § 1002(5).
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                                                            8.       Upon information and belief, Defendant First National Insurance Company of
                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    America, Inc. (“First National”) is a bonding company authorized to conduct business as a surety

                                                                                                    within the State of Alaska and issued Bond No. 6221015 in favor of McKinley Fence pursuant to

                                                                                                    AS 18.18.071.




                                                                                                    Alaska Ironworkers Pension Trust, et al. v. McKinley Fence Company of Alaska, Inc., et al.
                                                                                                    Case No. 3:21-cv-00152-HRH                                                                   Page 2 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:21-cv-00152-HRH Document 1 Filed 06/23/21 Page 2 of 6
                                                                                                                                          FIRST CAUSE OF ACTION
                                                                                                                                                  (ERISA)

                                                                                                             9.      Plaintiffs incorporate by reference each of the allegations set forth in paragraphs

                                                                                                    1 through 8 of Plaintiffs’ Complaint.

                                                                                                             10.     Via its agreements with the Alaska State District Council of Laborers of the Laborers

                                                                                                    International Union of North America and its Affiliated Local Unions, Laborers & Hod Carriers

                                                                                                    Local No. 341 and Laborers & Hod Carriers Local No. 942 (“Union”), McKinley Fence is bound to

                                                                                                    comply with all terms and conditions of the Amended and Restated Agreement and Declaration of

                                                                                                    Trust of Alaska Laborers Construction Industry Health and Security Fund, the Amended and

                                                                                                    Restated Agreement and Declaration of Trust of Alaska Laborers Employers Retirement Trust, and

                                                                                                    the Amended and Restated Agreement and Declaration of Trust of Alaska Laborers-Construction

                                                                                                    Industry Training Fund (“Trust Agreements”), and pay contributions pertaining to the provision of

                                                                                                    health care coverage, retirement benefits, and supplemental benefits for all employees of McKinley

                                                                                                    Fence.

                                                                                                             11.     McKinley Fence separately executed a Contribution Agreement with the Alaska

                                                                                                    Laborers Construction Industry Health and Security Trust Fund and the Union, whereby McKinley

                                                                                                    Fence agreed to comply with all terms and conditions of the Trust Agreements, and pay

                                                                                                    contributions pertaining to the provision of health care coverage for all eligible non-bargaining unit
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503




                                                                                                    associate employees of Defendant McKinley Fence.
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                             12.     The Trust Agreements are writings that comply in all respects with the requirements

                                                                                                    of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c)(5). Plaintiff Trust Funds




                                                                                                    Alaska Ironworkers Pension Trust, et al. v. McKinley Fence Company of Alaska, Inc., et al.
                                                                                                    Case No. 3:21-cv-00152-HRH                                                                   Page 3 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:21-cv-00152-HRH Document 1 Filed 06/23/21 Page 3 of 6
                                                                                                    have fully performed all necessary obligations and duties under said Trust Agreements by providing

                                                                                                    health and medical coverage to employees of McKinley Fence.

                                                                                                            13.      Defendant McKinley Fence has breached the Trust Agreements and Contribution

                                                                                                    Agreement in the following respects:

                                                                                                                      a.      By failing and refusing to report and pay in a timely manner on all covered

                                                                                                            employees all fringe benefit contributions owing to the Plaintiff Trust Funds, including

                                                                                                            non-Union employees working for Defendant McKinley Fence, for the period of January

                                                                                                            2018 through October 2019, in the amount of $30,372.78;

                                                                                                                     b.       By failing to pay interest owing to the Plaintiff Trust Funds at the contract

                                                                                                            rate of ten percent (10%) per annum from the date the contributions were due until

                                                                                                            judgment, and attorney fees as prescribed by the Trust Agreement; and

                                                                                                                     c.       By failing to pay liquidated damages owing to Plaintiff Trust Funds at the

                                                                                                            contract rate of ten percent (10%) of the delinquent payment.

                                                                                                            14.      Despite Defendant McKinley Fence’s continued failure to pay contributions as

                                                                                                    provided for under the Agreements, the Trust Funds still provided health and medical coverage,

                                                                                                    retirement benefit, and supplemental benefits to employees of McKinley Fence in reasonable

                                                                                                    reliance on McKinley Fence’s employer agreements and obligations to make full contribution

                                                                                                    payments and file reports.
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                                                            15.      Pursuant to the Agreements to which Defendant McKinley Fence was bound it
                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    was obligated to submit timely reports and remit employer contributions on all hours worked by

                                                                                                    bargaining unit employees, and non-bargaining unit associate employees as required, to the

                                                                                                    Plaintiff Trust Funds on a monthly basis.




                                                                                                    Alaska Ironworkers Pension Trust, et al. v. McKinley Fence Company of Alaska, Inc., et al.
                                                                                                    Case No. 3:21-cv-00152-HRH                                                                   Page 4 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:21-cv-00152-HRH Document 1 Filed 06/23/21 Page 4 of 6
                                                                                                            16.      The Agreements required Defendant McKinley Fence to report all hours worked by

                                                                                                    all covered employees regardless of the employee’s Union membership as set forth under the terms

                                                                                                    Contribution Agreement, Trust Agreements, and the LMRA.

                                                                                                            17.      The Agreements under § 502(g) of ERISA, 29 U.S.C. § 1132(g), required

                                                                                                    Defendant McKinley Fence to pay the following: Costs incurred in reviewing its payroll records

                                                                                                    resulting in a delinquency determination, liquidated damages for failure to make timely and full

                                                                                                    contribution payments to the Trust Funds, plus all interest, reasonable attorney fees, and costs

                                                                                                    incurred.

                                                                                                            18.      Defendant McKinley Fence is liable to Plaintiffs for these costs, damages, interest

                                                                                                    and fees.

                                                                                                                                     SECOND CAUSE OF ACTION
                                                                                                                              Contractor Licensing Bond (AS 08.18.071-.081)

                                                                                                            19.      Plaintiffs incorporate by reference each of the allegations set forth in paragraphs

                                                                                                    1 through 20 of Plaintiffs’ Complaint.

                                                                                                            20.      Defendant First National Insurance Company of America bound itself in the sum of

                                                                                                    $25,000, Bond No. 6221015, to assure payment of claims made by all persons supplying labor and

                                                                                                    material in the prosecution of the work performed by McKinley Fence. The Bond was filed with the

                                                                                                    State of Alaska, as required by AS 08.18.071 for contractors doing business in the State of Alaska.
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300




                                                                                                    The surety bond’s issuance date was April 5, 2004.
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                            21.      By reason of the failure of Defendant McKinley Fence to pay Plaintiffs the amount

                                                                                                    owed for delinquent trust fund contributions, Plaintiffs have a claim upon Bond No. 6221015,

                                                                                                    issued by First National, pursuant to AS 08.18.071 and AS 08.18.081. Plaintiffs are entitled to

                                                                                                    payment from Defendant First National in the amount of $25,000.00 pursuant to AS 08.18.081.



                                                                                                    Alaska Ironworkers Pension Trust, et al. v. McKinley Fence Company of Alaska, Inc., et al.
                                                                                                    Case No. 3:21-cv-00152-HRH                                                                   Page 5 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:21-cv-00152-HRH Document 1 Filed 06/23/21 Page 5 of 6
                                                                                                                                            PRAYER FOR RELIEF


                                                                                                            WHEREFORE, Plaintiff Trust Funds pray for judgment against the Defendants as follows:

                                                                                                            1.       That this Court enter judgment against Defendants McKinley Fence Company of

                                                                                                    Alaska, Inc. and First National Insurance Company of America, Bond No. 6221015, jointly and

                                                                                                    severally, awarding Plaintiff Trust Funds all delinquent contributions in an amount not less than

                                                                                                    $30,372.78, as proven in this action; interest at the contract rate of ten percent (10%) per annum;

                                                                                                    liquidated damages; and all attorney’s fees and costs in accordance with the terms of the

                                                                                                    Agreements;

                                                                                                            2.       For post-judgment interest at the maximum lawful rate; and

                                                                                                            3.       For such other and further relief as the Court deems just and equitable.

                                                                                                            DATED at Anchorage, Alaska this 23rd day of June, 2021.

                                                                                                                                                JERMAIN DUNNAGAN & OWENS, P.C.
                                                                                                                                                Attorneys for Plaintiffs



                                                                                                                                                By: /s/ Robert A. Royce
                                                                                                                                                    Robert A. Royce, ABA No. 8511193
                                                                                                                                                    JERMAIN DUNNAGAN & OWENS, P.C.
                                                                                                                                                    3000 A Street, Suite 300
                                                                                                                                                    Anchorage, AK 99503
                                                                                                                                                    Telephone (907) 563-8844
                                                                                                                                                    Fax (907) 563-7322
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300




                                                                                                                                                    rroyce@jdolaw.com
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                                                                By: /s/ Ryan A. Stuart
                                                                                                                                                    Ryan A. Stuart, ABA No. 0706036
                                                                                                                                                    JERMAIN DUNNAGAN & OWENS, P.C.
                                                                                                                                                    3000 A Street, Suite 300
                                                                                                                                                    Anchorage, AK 99503
                                                                                                                                                    Telephone (907) 563-8844
                                                                                                                                                    Fax (907) 563-7322
                                                                                                                                                    rstuart@jdolaw.com

                                                                                                    Alaska Ironworkers Pension Trust, et al. v. McKinley Fence Company of Alaska, Inc., et al.
                                                                                                    Case No. 3:21-cv-00152-HRH                                                                   Page 6 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:21-cv-00152-HRH Document 1 Filed 06/23/21 Page 6 of 6
